Application Denied, Appeal Dismissed, and Memorandum Opinion filed
December 22, 2015.




                                    In The

                   Fourteenth Court of Appeals

                               NO. 14-15-00874-CV



                   CHRISTINA DE LA TORRE, Appellant

                                       V.

                     AAG PROPERTIES, INC., Appellee


                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-05829

                        MEMORANDUM OPINION

      Appellant Christina De La Torre petitions this court to accept a permissive
interlocutory appeal of the September 29, 2015 order denying her motion for no-
evidence and traditional summary judgment in favor of appellee AAG Properties,
Inc. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d) (West 2015).

      AAG is a real estate investment company involved in the purchase, lease,
and sale of real estate. De La Torre is a licensed real estate agent who was
employed by AAG for two months without a written employment agreement.
AAG sued De La Torre for disputed commissions after she was no longer working
for AGG. De La Torre filed a no-evidence and traditional motion for summary
judgment on AAG’s claims against her.

      The trial court signed an order denying De La Torre’s motion for summary
judgment on September 29, 2015, and an order granting De La Torre permission to
appeal the interlocutory summary judgment order on October 8, 2015.

      Appellate courts do not have jurisdiction over interlocutory appeals in the
absence of a statutory provision permitting such an appeal. CMH Homes v. Perez,
340 S.W.3d 444, 447 (Tex. 2011); Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d
835, 840 (Tex. 2007); Hebert v. JJT Constr., 438 S.W.3d 139, 140 (Tex. App.—
Houston [14th Dist.] 2014, no pet.). An order denying a summary judgment is
generally not appealable because it is an interlocutory order, not a final judgment.
Humphreys v. Caldwell, 888 S.W.2d 469, 470 (Tex. 1994) (orig. proceeding) (per
curiam). Section 51.04(d) provides for the interlocutory appeal of interlocutory
orders under the following circumstances:

      (d) On a party’s motion or on its own initiative, a trial court in a civil
      action may, by written order, permit an appeal from an order that is
      not otherwise appealable if:

                                          2
            (1) the order to be appealed involves a controlling question of
      law as to which there is a substantial ground for difference of opinion;
      and
             (2) an immediate appeal from the order may materially advance
      the ultimate termination of the litigation.

Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d).

      In its order permitting an appeal from an interlocutory order under section
51.014, a trial court must (1) identify the controlling question of law as to which
there is a substantial ground for difference of opinion; and (2) state why an
immediate appeal may materially advance the ultimate termination of the litigation.
Tex. R. Civ. P. 168; Gulf Coast Asphalt Co. v. Lloyd, 457 S.W.3d 539, 543−44
(Tex. App.—Houston [14th Dist.] 2015, no pet.).          When the trial court has
permitted an appeal from an interlocutory order that would not otherwise be
appealable, the party seeking to appeal must petition the court of appeals for
permission to appeal. Tex. R. App. P. 28.3(a).

      The trial court must first make a substantive ruling on the controlling legal
issue being appealed. Borowski v. Ayers, 432 S.W.3d 344, 347 (Tex. App.—Waco
2013, no pet.); Double Diamond Del., Inc. v. Walkinshaw, No. 05-13-00893, 2013
WL 5538814, at *2 (Tex. App.—Dallas Oct. 7, 2013, no pet.) (mem. op.).
“Section 51.014(d) is not intended to relieve the trial court of its role in deciding
substantive issues of law properly presented to it.” Gulley v. State Farm Lloyds,
350 S.W.3d 204, 208 (Tex. App.—San Antonio 2011, no pet.).



                                          3
      The trial court’s order permitting an interlocutory appeal of the denial of De
La Torre’s summary judgment motion sets forth the controlling questions of law to
be decided and states the reasons that immediate appeal from the order will
materially advance the ultimate termination of the litigation, but it does not state
the reason for denying De La Torre’s no-evidence and traditional motion for
summary judgment. Therefore, the record does not show that the trial court ruled
on the substantive controlling issues of law that it identified. Instead, the trial
court submitted the issues for this court to decide, which is not a proper use of the
permissive interlocutory appeal procedure. See Bank N.Y. Mellon v. Guzman, 390
S.W.3d 593, 597 (Tex. App.—Dallas 2012, no pet.). In the absence of a trial court
ruling on the purported substantive controlling legal issues, De La Torre has not
presented any legal issues for this court to decide.

      Accordingly, we deny De La Torre’s application for permissive
interlocutory appeal and dismiss the appeal.



                                   PER CURIAM


Panel consists of Justices Boyce, Busby, and Brown.




                                           4